Broyt.es, C. J'.
1. The court did not err in failing to charge the jury upon the law of larceny.
2. The alleged newly discovered evidence, which is the basis of the second special ground of the motion for a new trial, is cumulative in character and is not such evidence as would probably cause a different result upon another trial of the case.
3. The evidence amply authorized the verdict, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.